UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1882




ELZEY FREDERICK JONES, JR.,



                                               Plaintiff - Appellant,

          versus


RONALD S. BURKE, JR., Department of Veterans
Affairs,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:05-cv-02358-JFM)


Submitted: October 31, 2006                 Decided:   November 2, 2006



Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Elzey Frederick Jones, Jr., Appellant Pro Se. Tarra R. DeShields-
Minnis, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Elzey Frederick Jones, Jr., appeals the district court’s

order   dismissing   this   action   for    failure   to   exhaust   his

administrative remedies in accordance with the provisions of the

Federal Tort Claims Act.    We have reviewed the record and find no

reversible error.    Accordingly, we modify the dismissal of Jones’

claim to be without prejudice and affirm as modified for the

reasons stated by the district court. Jones v. Burke, No. 1:05-cv-

02358-JFM (D. Md. June 21, 2006).          We deny Jones’ motions for

default judgment and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                  AFFIRMED AS MODIFIED




                                - 2 -